
	
		I
		111th CONGRESS
		2d Session
		H. R. 5791
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Garamendi (for
			 himself, Mr. Hare,
			 Mr. Hinchey,
			 Mr. Kagen,
			 Ms. Kaptur,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. Perlmutter,
			 Mr. Schauer, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to eliminate
		  waivers to Buy America to strengthen the requirement that steel, iron, and
		  manufactured goods used in a capital project are produced in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Buses, Rail Cars, Ferryboats: Make it in America Act of
			 2010.
		2.elimination of
			 waivers to Buy AmericaSection
			 5323(j)(2) of title 49, United States Code, is amended by striking
			 that— and all that follows through subparagraph (D) and
			 inserting that domestic material will increase the cost of the overall
			 project by more than 25 percent..
		
